Case 19-11689-JTD Doc 419 Filed 10/25/19 Page1lof2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re
Chapter 11
THG Holdings LLC, ef al.,
Case No. 19-11689 (JTD)
Debtors.
Jointly Administered

Ref. Doc. No. 409

 

NOTICE OF TELEPHONIC HEARING
PLEASE TAKE NOTICE that a telephonic hearing has been scheduled for
Monday, October 28, 2019 at 3:00 p.m. (ET) before the Honorable John T. Dorsey, at the
United States Bankruptcy Court for the District of Delaware regarding the matter taken under
advisement during the October 25, 2019 hearing.
PLEASE TAKE FURTHER NOTICE that any party that wishes to participate at
the telephonic hearing must make arrangements to do so through CourtCall by telephone (866-

582-6878) or facsimile (866-533-2946).

[Remainder of page intentionally left blank]

 

The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as follows: THG
Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC (5272); True Health
Diagnostics LLC (9452); True Health IP LLC (5427); Outreach Management Solutions LLC d/b/a True Health
Outreach (9424); Health Core Financial LLC d/b/a True Heaith Financial (6614). The Debtors’ mailing address
is 3803 Parkwood Blvd., Suite 400, Frisco, Texas 75034.
Case 19-11689-JTD Doc 419 Filed 10/25/19 Page 2of2

Dated: October 25, 2019
Wilmington, Delaware

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

(S/ Daniel B. Butz

Derek C. Abbott (No. 3376)
Curtis $8. Miller (No. 4583)
Daniel B. Butz (No. 4227)
Tamara K. Mann (No. 5643)
Matthew O. Talmo (No. 6333)
Paige N. Topper (No. 6470)

1201 N. Market Street, 16th Floor
P.O. Box 1347

Wilmington, Delaware 19899-1347
Telephone: (302) 658-9200
Facsimile: (302) 658-3989
dabbott(@mnat.com
cmiller@mnat.com
dbutz@mnat.com
tmann@mnat.com
mialmo@mnat.com
ptopperf@mnat.com

Counsel to the Debtors and Debtors in Possession
